Citation Nr: 1115369	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-17 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for duodenal ulcer. 

3.  Entitlement to service connection for low back disorder. 

4.  Entitlement to service connection for residuals of left orchiectomy 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.  Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1969 to August 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO), in which the benefits sought on appeal were denied. 

In July 2010, the Veteran testified before the undersigned during a Board hearing at the RO.  During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  Additionally, the Veteran through his testimony, with the assistance of her representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).   A copy of the hearing transcript has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to service connection for PTSD.  There is evidence of a current diagnosis of PTSD in accordance with the DSM-IV and medical evidence that the PTSD pre-existed service and was aggravated by his military service and his experiences while stationed in Guam.  

The Veteran asserts that while he was stationed at Andrews Air Force Base in Guam (Guam AFB) from 1970 to 1972, his duties as an air operation specialist included handling the remains of dead servicemen who were killed in Vietnam.  He reports that part of his responsibilities involved shipping the remains back to the United States, and on a few occasions, he was required to open the body bags and ensure that the remains of the servicemen were correctly identified.  The Veteran also reported that sometimes the body bags would be left outside on the tarmac for three to six days before they were loaded onto an aircraft and transported elsewhere.  

Initially, the Board notes that a review of the Veteran's service personnel records does not show that he received any medals or awards indicative of direct combat.   38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Also, the Veteran has not asserted, and a review of the medical evidence does not show, that his alleged in-service stressor event was related to his fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843-133 (July 13, 2010).  The Veteran's lay testimony alone will not be enough to establish the occurrence of the stressor.   Daye, 20 Vet. App.  at 515; Sizemore, 18 Vet. App. 264 at 270.  Rather, the record must contain some evidence that corroborate the Veteran's alleged in-service stressor events. 

Here, the Veteran's service personnel records do show that he was stationed at Guam AFB from October 1970 to October 1972.  During this period, his military occupational specialty was an air operation specialist and his duties included the ground handling of aircrafts and cargo.  While these service personnel records do not specifically state that the Veteran was responsible for the handling of body bags with remains of servicemen killed in Vietnam, it is likely that the Veteran's duties did involve the handling of body bags for transportation back to the United States.  The Board concedes the Veteran's alleged in-service stressor event of handling killed servicemen's remains.  

The record shows that the Veteran has a current diagnosis of PTSD conforming to the DSM-IV criteria.  See the report of VA psychiatric examination reports dated April 2005 and subsequent VA treatment records.  There is also medical evidence which establishes that the Veteran's PTSD existed prior to service and was aggravated during service.   

The April 2005 VA psychiatric examination report indicates that the Veteran was diagnosed with PTSD based on the DSM-IV criteria.  The examiner stated that the Veteran's alleged in-service stressor events alone did not meet the criteria for PTSD.  Rather, the examiner found that the "Veteran meets DSM-IV criteria for PTSD from childhood sexual abuse, aggravated by stressors while in military."  The examiner further stated that the Veteran's original trauma exposure occurred at the ages of eight and nine when he was sexual abused by his cousins.  The examiner felt that the Veteran held memories of the sexual abuse inside, and "although continued to disturb him, subsequently making him more vulnerable to stress of work as an air operations specialist in Guam during the Vietnam conflict." 

The Veteran's subsequent VA treatment records dated through to October 2008 continue to show a diagnosis of PTSD.  These treatment records also continue show that the Veteran reported a history of childhood sexual abuse and he continues to relate his current symptoms (nightmares, flashbacks, etc.) to stressor events while he was stationed at Guam AFB.   

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137. 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, if an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

The Board finds that additional development is warranted in this case because the medical evidence is unclear as to whether the Veteran's pre-existing PTSD was aggravated during his period of active service beyond the natural progress of the disease.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  As such, the Board finds that the RO should obtain an additional medical opinion that addresses whether the PTSD was aggravated by active service beyond the natural progression of the disease.  

The record shows that the Veteran receives medical treatment for the PTSD at the Central Texas VA healthcare system.  The RO should obtain the VA treatment records from the Central Texas VA Healthcare System for treatment of the PTSD dated from June 2010 to present.  38 U.S.C.A. § 5103A(b)(1) (West 2002). 


The Veteran also seeks entitlement to service connection for duodenal ulcer, low back disorder, and residuals of left orchiectomy.  Based on a review of the record, the Board finds that additional development is needed prior to the adjudication of these claims. 

Initially, the Board notes that the record shows that the Veteran has submitted an application for Social Security Administration disability benefits for his back disorders.  See May 2000 notice letter from Disability Determination Services.  It does not appear that any Social Security Administration (SSA) records have been obtained.  VA is obligated to make an attempt to obtain such records, especially when they might be pertinent to an issue on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Next, a remand is warranted to obtain outstanding private treatment records identified by the Veteran.  The Veteran identified treatment at Hillcrest Hospital in 1975 or 1976 for left orchiectomy.  It is not clear from the record whether any private treatment records from Hillcrest Hospital.  These outstanding treatment records pertain to the Veteran's claim for residuals of a left orchiectomy.  

Also, with respect to the service connection claim for duodenal ulcer, there also appears to be outstanding records of pertinent treatment.  The Veteran has identified treatment for duodenal ulcers in 2003, and there is no indication in the record that any attempt to obtain these treatment records has been made. 

The RO/AMC should contact the Veteran and ask him again to provide the appropriate authorizations so that his treatment records from Hillcrest Hospital in 1975 or 1976 for left orchiectomy can be obtained.  The Veteran should also be asked to identify and provide authorization for any outstanding treatment for his duodenal ulcers.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1). 

If the attempts to obtain such records are unsuccessful, the Veteran should be notified of such. The Veteran also should be informed that he may submit evidence including records from Hillcrest Hospital to support his claim.

The Board also notes that the record shows that the Veteran identified private treatment for ulcers from a Dr. W. in 1975, but an attempt to contact Dr. W. to obtain those treatment records was unsuccessful.  In an August 2004 memorandum to the claims folder, the RO reported that it could not find an accurate listing for Dr. W.  It does not appear that the Veteran was notified that an attempt to obtain those treatment records was unsuccessful.  The RO/AMC should provide the Veteran with such notification so that he may attempt to obtain those records on his own. 

In addition, a remand is needed to provide the Veteran with new VA examinations.  While the Veteran was afforded with a VA digestive and genitourinary examination in April 2005, medical opinions regarding the etiology of the diagnosed disorders were not provided at that time.  New VA examinations are warranted to obtain medical opinions on the etiology of any diagnosed disorder.  VCAA specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).

The Board notes that the Veteran's service treatment records show that he complained of abdominal pain in January 1970 and February 1970, but neither of these records shows a diagnosis for ulcers.  An August 1972 service treatment record also shows complaints of abdominal pain, and after physical examination, a diagnosis for peptic ulcer was ruled out.  The Veteran asserts that he has experienced abdominal pain and he has been diagnosed with ulcers since his period of service.  Also, shortly before the Veteran's separation from service, his service treatment records show that the Veteran was diagnosed epipidymitis and he was hospitalized for treatment in July 1973.  There is no indication in the record on whether his condition resolved at that time, but the record does show that the Veteran underwent a left orchiectomy in 1975.  The Veteran has asserted that his left testicle was surgically removed because of residuals of epididymitis, but a February 1993 private treatment record shows that the Veteran reported a history of blunt trauma as the cause of the orchiectomy.   

In the examination report, the VA examiners should be instructed to comment on any medical nexus evidence shown in the service treatment records and post-service treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the VA treatment records from the Central Texas VA Healthcare System for treatment of the PTSD dated from June 2010 to present.

2.  The RO/AMC should notify the Veteran of its unsuccessful attempt to obtain records from Dr. W. in Waco, Texas.  The Veteran should be informed that he may submit medical evidence or records to support his claim.

3.  The RO/AMC should take appropriate steps to contact the Veteran and ask him to provide the necessary release to obtain all medical records showing treatment by Hillcrest Hospital dated from 1975 to 1976, and any other outstanding private treatment records pertaining to his claims for duodenal ulcers and residuals of left orchiectomy.  

If no records are available, documentation stating such should be incorporated into the claims file.  The Veteran should be notified of any unsuccessful attempt to obtain such records and should be informed that he may submit medical evidence or records to support his claim.




4.  The RO should ask the VA psychologist who conducted the April 2005 VA examination (or if he is no longer available, a suitable replacement) to prepare an addendum to the VA medical opinion that addresses whether it is at least as likely as not (50 percent probability or more) that the Veteran's PTSD increased in severity during the Veteran's period of active service beyond the natural progression of the disease. 

The claims folder should be made available to the examiner for review in conjunction with the medical opinion, and the examiner should acknowledge such review.  

If the VA examiner determines that further psychiatric and/or psychological examination is necessary in order to render the requested medical opinion, the RO should schedule the Veteran for such examination(s). 

The examiner should provide a rationale for all conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

5.  After all the available records have been associated with the claims folder, the RO/AMC should schedule the Veteran for VA examination(s) with the appropriate specialists, to determine the nature and likely etiology of the claimed duodenal ulcers and residuals of left orchiectomy.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner(s) should report all current diagnoses.  The examiner(s) should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed disorder had its clinical onset during service or due to an event or incident of the Veteran's period of service.  The examiner(s) should be asked to comment on any medical nexus evidence shown in the service treatment records and post-service treatment records used in support of an opinion rendered. 

Any opinions expressed by the examiner should be accompanied by a clear rationale.  

6.  Following the completion of all indicated development and any other further development indicated by the record, the RO/AMC should readjudicate the issue remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal is not granted, a Supplemental Statement of the Case should be furnished to the Veteran and his representative.  They should be afforded a reasonable opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


